DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-9, 18, and 19, filed on 02/12/2021, are currently pending and are under consideration. 
Election/Restrictions
Applicant’s election without traverse of claims 1-9, 18, and 19 in the reply filed on 02/12/2021 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/12/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear what is meant by “generally halfmoon shaped or generally tongue shaped.” For examination purposes, halfmoon shaped is being understood as depicted in Figure 
Claims 7 and 8 are unclear because the metes and bounds of the claimed ranges (e.g. “between around 300nm and around 1000nm” in claim 7 and “between around 600nm and around 860nm” in claim 8) cannot be determined. The originally filed specifications do not provide any special definition or guidance for the term "around" and no tolerances have been provided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black (US Patent Application Publication 2004/0116985 – APPLICANT CITED on IDS).
Regarding claim 1, Black teaches an intra-oral phototherapy device comprising a handle (e.g. Abstract, Fig. 4: handle 410), at least one mouthpiece removably connected to the handle (e.g. Par. [0036]: lines 1-3), and at least one light source in the mouthpiece adapted to direct light inside a mouth of a user (e.g. Abstract, Fig. 4: light beams 440).
Regarding claim 2, Black teaches wherein the at least one mouthpiece is generally halfmoon shaped or generally tongue shaped (e.g. Figures 8 and 10 show the mouthpiece as tongue shaped).
Regarding claim 3, Black teaches wherein the at least one mouthpiece comprises a plurality of interchangeable mouthpieces (e.g. Par. [0036]: lines 8-11).
Regarding claim 4, Black teaches wherein the at least one mouthpiece is removably connectable to the handle via a quick-release coupling (e.g. Par. [0036]: lines 3-8).
Regarding claim 5, Black teaches wherein the at least one light source comprises a plurality of light emitting diodes (LEDs) (e.g. Par. [0025]: lines 7-10).
Regarding claim 6, Black teaches wherein the plurality of LEDs are individually or collectively controllable to vary one or more of wavelength (nm), light output frequency (continuous versus pulsed), power output (mW), power density (W/cm2), energy density (J/cm2), treatment time, total energy delivered (J), and combinations thereof (e.g. Par. [0007}: the light source could be ultraviolet, visible, or infrared which all comprise different wavelengths, and the light source could be continuous or pulsed).
Regarding claim 7, Black teaches wherein the light has a wavelength between around 300nm and around 1000nm (e.g. Par. [0031] - [0032]: using green, blue, and red light which have wavelengths between 450 nm – 700nm).
Regarding claim 8, Black teaches wherein the light has a wavelength between around 600nm and around 860nm (e.g. Par. [0032]: using red light for treatment, which has wavelength between 650nm -700 nm which falls between the claimed 600nm – 860nm range; Fig. 3: red light 332).
Regarding claim 9, Black teaches a system comprising: the intra-oral phototherapy device of claim 3 (e.g. Abstract; Par. [0036]: lines 8-11); and a recharging station to recharge the intra-oral phototherapy device and store at least one of the plurality of interchangeable mouthpieces (e.g. [0045], lines 1-3; Fig. 14: cradle 1410 used for storage and charging).
Regarding claim 18, Black teaches a system comprising the intra-oral phototherapy device of claim 1 (e.g. Abstract; see rejection of claim 1 above).
Regarding claim 19, Black teaches a method of treating or preventing one or more intra-oral conditions or disorders using the intra-oral phototherapy device of claim 1 (e.g. Par. [0007]: lines 3-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Black (US Patent Application Publication 2003/0232303) discloses using light for oral hygiene. 
Montgomery et al. (US Patent Application Publication 2008/0254405) discloses a method for improving oral health by exposing the oral cavity to light. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.A./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792